  Case 16-04764         Doc 69     Filed 01/16/19 Entered 01/16/19 13:22:58              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-04764
         VALERIE A FINLEY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/16/2016.

         2) The plan was confirmed on 06/08/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/20/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-04764        Doc 69        Filed 01/16/19 Entered 01/16/19 13:22:58                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $6,750.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $6,750.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $314.27
    Other                                                                     $32.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,346.27

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ACTIVITY COLLECTION SVC           Unsecured         102.00           NA              NA            0.00       0.00
BAY AREA CREDIT SVC               Unsecured         427.00           NA              NA            0.00       0.00
CARFINANCE.COM                    Unsecured      8,771.00            NA              NA            0.00       0.00
CARFINANCE.COM                    Secured        4,500.00     12,932.55        12,932.55           0.00       0.00
CHECK N GO                        Unsecured         500.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured       75,000.00            NA         3,246.67      1,958.14        0.00
COMMONWEALTH EDISON               Unsecured         313.00        284.44          284.44          28.44       0.00
Convergent                        Unsecured         848.00           NA              NA            0.00       0.00
Convergent                        Unsecured         525.00           NA              NA            0.00       0.00
CREDIT MANAGEMENT LP              Unsecured         171.00           NA              NA            0.00       0.00
DIRECTV LLC                       Unsecured            NA         848.62          848.62          84.86       0.00
Diversified Consulta              Unsecured         591.42           NA              NA            0.00       0.00
DR LEONARDS                       Unsecured          69.00           NA              NA            0.00       0.00
GINNYS                            Unsecured            NA         102.45          102.45          10.24       0.00
IL DEPT OF REVENUE                Unsecured            NA          11.50           11.50           1.15       0.00
IL DEPT OF REVENUE                Priority          126.96        115.87          115.87        115.87        0.00
IL DEPT OF REVENUE                Priority             NA         167.00          167.00           0.00       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured            NA         591.42          591.42          59.14       0.00
LIGHTHOUSE FINANCIAL              Unsecured           0.00           NA              NA            0.00       0.00
MIDLAND FUNDING                   Unsecured         175.00        175.40          175.40          17.54       0.00
MONROE & MAIN                     Unsecured            NA         368.01          368.01          36.80       0.00
PENN CREDIT CORP                  Unsecured         175.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         204.00        236.59          236.59          23.66       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         389.32           NA              NA            0.00       0.00
PORANIA LLC                       Unsecured         400.00        459.11          459.11          45.91       0.00
PORANIA LLC                       Unsecured            NA         109.87          109.87          10.99       0.00
PORANIA LLC                       Unsecured            NA         109.87          109.87          10.99       0.00
Stellar Recovery Inc              Unsecured         535.00           NA              NA            0.00       0.00
US DEPART OF HUD                  Secured             0.00    21,799.88        21,799.88           0.00       0.00
WELLS FARGO BANK NA               Secured       75,000.00     81,819.81             0.00           0.00       0.00
WELLS FARGO BANK NA               Secured        9,476.84       8,197.57            0.00           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-04764     Doc 69     Filed 01/16/19 Entered 01/16/19 13:22:58                    Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim          Claim        Claim         Principal       Int.
Name                            Class   Scheduled       Asserted     Allowed          Paid          Paid
WELLS FARGO HOME MORTGAGE   Priority       7,000.00             NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                         Claim           Principal                 Interest
                                                       Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                            $21,799.88                $0.00                   $0.00
      Mortgage Arrearage                               $0.00                $0.00                   $0.00
      Debt Secured by Vehicle                     $12,932.55                $0.00                   $0.00
      All Other Secured                            $3,246.67            $1,958.14                   $0.00
TOTAL SECURED:                                    $37,979.10            $1,958.14                   $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00              $0.00                   $0.00
       Domestic Support Ongoing                          $0.00              $0.00                   $0.00
       All Other Priority                              $282.87            $115.87                   $0.00
TOTAL PRIORITY:                                        $282.87            $115.87                   $0.00

GENERAL UNSECURED PAYMENTS:                           $3,297.28           $329.72                   $0.00


Disbursements:

       Expenses of Administration                          $4,346.27
       Disbursements to Creditors                          $2,403.73

TOTAL DISBURSEMENTS :                                                                       $6,750.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-04764         Doc 69      Filed 01/16/19 Entered 01/16/19 13:22:58                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
